Citation Nr: 1545922	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  09-28 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to March 30, 2009, and in excess of 70 percent therefrom.

2. Entitlement to a disability rating in excess of 10 percent for a lumbar spine disability.

3. Entitlement to a disability rating in excess of 10 percent for scars of the head, face, and neck.

4. Entitlement to a disability rating in excess of 10 percent for residuals of a left leg fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to July 1970, including service in the Republic of Vietnam for which he was awarded a Bronze Star Medal.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection for PTSD and assigned a 30 percent disability rating, granted an increased disability rating of 10 percent for scars and continued the existing 10 percent disability ratings for left leg disability and lumbar spine disability.  A subsequent rating decision in October 2011 granted an increased disability rating of 70 percent for PTSD effective March 30, 2009.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maxima available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher disability rating for PTSD remains on appeal with respect to both rating periods.

The issue of entitlement to service connection and/or a separate disability rating for headaches resulting from nerve damage associated with the laceration to the Veteran's head was raised by the September 2013 VA examination with respect to the rating of scars.  As this issue has not been developed by the RO, the Board does not have appellate jurisdiction over it.  The issue is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The issue of entitlement to a disability rating higher than 10 percent for residuals of a left leg fracture is REMANDED to the AOJ.


FINDINGS OF FACT

1. Throughout the appeals period, the Veteran's PTSD has been productive of a disability picture that most nearly approximates total occupational and social impairment.

2. Prior to September 16, 2013, the Veteran's lumbar spine disability was characterized by range of motion including flexion to between 60 and 85 degrees, with tenderness but with no resulting abnormal gait or abnormal spinal contour.  

3. As of September 16, 2013, the Veteran's lumbar spine disability has been characterized by limitation of flexion to between 30 and 60 degrees; limitation of flexion to more than 30 degrees even during a flare-up, and without ankylosis.

4. Throughout the appeals period, the Veteran's scars of the head, face, and neck have included one scar of 6 inches in length possessing two characteristics of disfigurement.

5. Throughout the appeals period, the Veteran's most prominent scar has also been shown to be painful.


CONCLUSIONS OF LAW

1. The criteria for a 100 percent disability rating for PTSD have been met since the date of claim.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for a disability rating in excess of 10 percent for a lumbar spine disability were not met prior to September 16, 2013.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

3. The criteria for a 20 percent disability rating, and no higher, for a lumbar spine disability have been met as of September 16, 2013.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

4. The criteria for a 30 percent disability rating, and no higher, for scars of the head, neck, and face have been met since May 2, 2008.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).

4. The criteria for a separate 10 percent disability rating for a painful scar have been met since May 2, 2008.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In May 2008, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in June 2008, September 2008, May 2011, and September 2013.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, staged ratings of 30 and 70 percent, respectively, were assigned by the RO for the Veteran's PTSD.  However, upon further review, the Board finds that a single disability rating for the entire appeals period is more appropriate given the consistency of the Veteran's disability picture.

PTSD

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130. 

In a VA examination in September 2013 the examiner opined that the Veteran was totally occupationally and socially impaired.  The examiner noted that the Veteran was self-employed in a business he ran with his wife and was capable of working at most 12 hours per week, but even then spent long periods unable to function.  His only social relationships were with his wife, daughters, and grandchildren, and though these are a source of long-standing support for him, the relationships are also tense and often uncomfortable; he isolated even at family events.  Additionally, the Veteran's unrelenting depression and anxiety, to include agoraphobia, made it difficult for him to leave his home or be around people.  He experienced flashbacks and physical reactions to intrusive memories of Vietnam multiple times a day, to include taking cover under his work station.  He had nightmares that were violent and traumatic multiple times per week.  He has made his home very secure (his family describes it as "Fort Knox"), but still spends a significant amount of time daily checking the perimeter and worrying about security.  He has attended therapy at VA and is on medication for his symptoms; despite this, his anxiety has only increased.

Previous VA examinations in June 2008 and May 2011 included interviews with the Veteran that did not reveal symptoms as matching the severity discussed at the September 2013 examination.  However, a review of the statements by the Veteran at those examinations, as well as of written statements submitted by the Veteran's wife and daughter, demonstrates that the Veteran's disability picture has been one of severe impairment since before the claim for benefits was filed.  The statement by the Veteran's daughter submitted in March 2009 detailed the Veteran's long history of violent nightmares, paranoia about security, and trouble relating even to the grandchildren with whom he has a loving relationship.  The Veteran's wife informed the VA examiner in 2011 that the Veteran had been self-employed for 20 years because he was unable to work around other people.  The Veteran and his wife spend all day every day together because she is his main source of support and comfort during flashbacks and outbursts of anger.  The Veteran's treating providers at VA have documented his difficulty in speaking with them about his condition and his struggles to find effective treatment for a severely disabling condition.

Based on all of the evidence of record, the Board finds that the Veteran's disability picture relative to his PTSD has most nearly approximated one of total social and occupational impairment from the date of his claim.  Although the Veteran has not demonstrated the majority of the listed symptoms, such as gross impairment in thought processes or communication, danger of hurting himself or others, inability to maintain minimal personal hygiene, or severe disorientation and memory loss, the functional impact of his PTSD symptoms has nonetheless resulted in virtually total occupational and social impairment.  A 100 percent disability rating for PTSD is warranted as of the date of claim.  38 C.F.R. § 4.130.

Lumbar Spine

Disabilities of the spine are rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Formula).  In this instance, the Veteran has not claimed incapacitating episodes and there is no evidence of such in the record.  Therefore, the IVDS Formula need not be addressed further.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a, Note (2).

The Veteran's treating chiropractor submitted a copy of his charts showing range of motion on four different appointments: April 2007, November 2007, July 2008, and August 2008.  In April and November 2007, the Veteran's forward flexion was noted to be 46 and 56 degrees, respectively; in July and August 2008, forward flexion was shown to 74 and 76. 

On VA examination in June 2008 the Veteran had tenderness and guarding of his low back which the examiner stated would be sufficient to result in abnormal gait or spinal contours, although the examiner described both gait and spinal contour as normal.  Range of motion testing showed flexion between 70 and 80 degrees with no evidence of pain; extension to 20 degrees; right lateral flexion to 15 degrees and left lateral flexion to 20 degrees, with no evidence of pain; right lateral rotation to 20 degrees without pain and left lateral rotation to 15 degrees.

On VA examination in September 2013, the Veteran demonstrated range of motion on testing of flexion to 55 degrees, with pain at 50; extension to 15 degrees with pain at 15 degrees; lateral flexion to 15 degrees bilaterally with pain at 15 degrees; and lateral rotation to 30 degrees bilaterally with pain at 25 degrees.  After repetitive motion testing, the Veteran demonstrated reduced range of motion of flexion limited to 35 degrees and lateral rotation limited to 25 degrees bilaterally.  Although the examiner felt it was impossible to say without resort to speculation what the Veteran's additional limitation of motion would be during a flare-up, it was estimated that the post-repetition test results were a good approximation of the resulting functional limitations.

Based on the evidence set forth above, the Board finds that the criteria for a disability rating in excess of 10 percent for lumbar spine disability were not met prior to September 16, 2013.  The Veteran's range of motion findings on the VA examination in June 2008 did not show limitation of motion to less than 60 degrees of flexion or combined range of motion less than 120 degrees.  These findings are consistent with those of the Veteran's treating chiropractor for the same period.  While there was evidence of pain, muscle spasm, or guarding which could have resulted in a change of gait or spinal contour, the examination specifically stated that neither altered gait nor altered spinal contour was shown.  As such, a disability rating higher than 10 percent for lumbar spine disability prior to September 16, 2013 was not indicated.  

Based on the findings on the September 16, 2013 VA examination, the Veteran's low back disability should be rated as 20 percent disabling from that date forward.  Specifically, the evidence shows that the Veteran's range of motion included flexion limited to 55 degrees, with further limitation to 35 degrees after repetition or during a flare-up.  In both instances, 55 degrees and 35 degrees of flexion are within the guidelines for a 20 percent disability rating.  Absent evidence of any additional limitation of motion, i.e., less than 30 degrees of flexion, or of ankylosis, a higher disability rating of 40 percent or greater is not established.  38 C.F.R. § 4.71a.
  


Scars

The rating criteria with respect to disability ratings assigned for scars were revised effective October 23, 2008.  Under the terms of the new rating criteria, the revisions were only applicable to those Veterans rated by VA after the effective date (October 23, 2008) or those who specifically requested that their assigned ratings be reassessed under the new criteria.  See 73 Fed. Reg. 54708 (2008).  In this instance, the claim pre-dated the effective date for the revision, and thus the old version of the regulation applies here.  The Board notes that the only material difference between the earlier regulation and the current regulation is the title affixed to Diagnostic Code 7800 and the addition of Note (4) which explicitly authorized the assignment of a separate disability rating for a painful scar.  The Board finds, however, that there is nothing in the language of the pre-amended regulation precluding assignment of a separate rating for a painful scar.  

As in effect prior to October 23, 2008, Diagnostic Code 7800 assigns disability ratings for scars or other disfigurement of the head, face, or neck.  A 10 percent disability rating is assigned where there is one characteristic of disfigurement, i.e., one of the following: a scar 5 or more inches (13 or more centimeters) in length; a scar at least one-quarter inch wide at the widest part; surface contour of the scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches; skin texture abnormal in an area exceeding 6 square inches; underlying soft tissue missing in an areas exceeding 6 square inches; or skin indurated and inflexion in an area exceeding 6 square inches.  See Note (1).  A 30 percent disability rating is assigned where there are two or three characteristics of disfigurement or where there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features of the face.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Under the pre-amended Diagnostic Code 7804, a 10 percent rating is warranted for a scar that is superficial or painful on examination.  38 C.F.R. § 4.118.

The September 2013 VA examination with respect to the Veteran's scars described three specific scars resulting from a knife attack during his time in Vietnam.  The most prominent scar was that extending from the right temple behind the ear and along the right side of the neck to the collar line.  The scar was described as 30 centimeters in length and .4 centimeters wide, or more than 11 inches long.  The Veteran described it as painful, with itching and headaches occurring along the line of the injury.  The scar was not unstable, but did have depression of the surface contour upon palpation as a result of some underlying loss of soft tissue.

Based on the findings on the September 2013 VA examination, the Board finds that a 30 percent disability rating is warranted for the Veteran's scars of the head, face, and neck under Diagnostic Code 7800.  This determination is based on the fact that two characteristics of disfigurement have been shown, namely a scar well over 6 inches long and a depressed contour of the skin.  As no more than two characteristics of disfigurement are present, a still higher disability rating of 50 percent for these scars is not warranted.

In addition, a separate disability rating of 10 percent is warranted under Diagnostic Code 7804, based on the fact that the VA examination described the scar as painful.  The Board has considered whether a higher rating is warranted.  However, a higher rating under Diagnostic Code 7804 is not warranted because the Veteran does not have three or more painful or unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.

The Board acknowledges that a prior VA examination conducted during the appeals period in June 2008 did not support a rating in excess of 10 percent total for the Veteran's scars.  However, the record has clearly shown since service that the lacerations sustained by the Veteran were extensive, and there is no reason to suppose that the dimensions of the scars were different during June 2008 than at any other time.  The June 2008 examination, however, described only one scar, with a size slightly more than half of that shown on the September 2013 examination.  The discrepancy leads the Board to conclude that the June 2008 VA examination was not as thorough and complete as that in September 2013 with respect to the Veteran's scars, and therefore that aspect of the report will not be considered by the Board in assigning disability ratings. 


Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology with respect to his low back disability and his scars, and provide for higher ratings for more severe symptoms.  In addition, the Veteran has been awarded a total or 100 percent disability rating for PTSD and no higher award would be possible for that disability even with the addition of extraschedular consideration.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are adequate and referral for extraschedular consideration for any of the Veteran's disabilities is not required under 38 C.F.R. § 3.321(b)(1).



ORDER

Entitlement to a 100 percent disability rating for PTSD is granted as of the date of claim.

Entitlement to a disability rating in excess of 10 percent for lumbar spine disability prior to September 16, 2013, is denied.

Entitlement to a disability rating of 20 percent, and no higher, for lumbar disability is granted as of September 16, 2013.

Entitlement to a 30 percent disability rating, and no higher, for scars or other disfigurement of the head, face, and neck, is granted as of May 2, 2008.

Entitlement to a separate 10 percent disability rating for painful scar is granted as of May 2, 2008. 


REMAND

The Veteran seeks an increased disability rating for the residuals of his left leg fracture in service.  The records shows that the injury resulted in an approximate one inch shortening of the left leg compared to the right leg, which in turn led to his current low back disability.  At the most recent VA examination for the left leg in September 2013, the examiner noted restrictions on the Veteran's range of motion in the left leg, particularly with respect to the left knee.  However, it is unclear if this limitation of motion is a residual of the left leg fracture or otherwise caused or aggravated by a service-connected disability.  Notably, a prior rating decision in February 2009 denied service-connection for a torn meniscus in the left knee secondary to the left leg fracture.  Clarification is needed with respect to whether the limitation of motion is due to a non-service-connected meniscal injury or is the result of the left leg fracture in service.  An examination and opinion to address this question should be provided on remand.


Accordingly, the case is REMANDED for the following action:

1. Obtain an appropriate VA examination to determine the nature and severity of the residuals of the Veteran's left leg fracture, to specifically include the extent to which any impairment of the left knee is caused or aggravate by that fracture and its residuals.  The examiner should review the September 2013 VA examination and address whether the Veteran's limitation of motion of the left knee was due to residuals of the left leg fracture in service, on an as likely as not (probability 50 percent or greater) basis.

The examiner should describe all disabilities and symptoms related to the residuals of the Veteran's left leg fracture in service and the resulting leg length discrepancy.  The examiner should provide the rationale for any opinions rendered.  A copy of the claims file should be provided to the examiner for review.

2. The RO/AMC should then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


